Reimel, J.,
— Plaintiff, Crown Industries, Inc., a Pennsylvania corporation, trading as Crown Home Equipment Co., filed this complaint in equity to enjoin defendants, Samuel Schwartz and *54Vera Products Co., a Pennsylvania corporation, from selling, leasing, or in any manner disposing of certain plans, layouts, designs and dies which plaintiff had turned over to defendant pursuant to a manufacturing agreement. . .
Crown Industries, Inc., plaintiff, and Vera Products Co., one of the defendants, through their respective presidents, entered into an agreement, partly written and partly oral, by which the defendant corporation was to manufacture for plaintiff certain heating products. The original plans for these products were designed by plaintiff and were a novel variation upon the existing similar products on the market at that time. Consequently, these plans were originally secret. However, the heating equipment involved, once manufactured, completely discloses all the information necessary for the manufacture thereof.
Plaintiff’s major premise for injunctive relief is a violation of its trade secret. Comment b, Restatement of Torts, §757, in a discussion of the definition of a trade secret states:
“. . . Matters which are completely disclosed by the goods which one markets cannot be his secret....”
Therefore, if defendants were under any obligation not to disclose the plans for this heating equipment, that obligation ended when the product was put on the market, and consequently no injunction will issue to prevent its disclosure. . . .

Order

And now, December 4, 1963, the court enters the following

Decree Nisi

It is ordered, adjudged and decreed that the injunction of this court by Weinrott, J., dated December 3, 1962, as amended January 14, 1963, is hereby dissolved and vacated.